LaNdis, J udge:
Counsel have submitted this case on the following-stipulation :
IT IS HEREBY STIPULATED AND AGKEED by and between, counsel for the plaintiff and the Assistant Attorney General for the-United States, subject to the approval of the Court, that the merchandise marked “A” and initialed JD (Initials) by Commodity Specialist John J. Dolan (Commodity Specialist’s Name) on the invoices accompanying the entry the subject of the above captioned protest, which was assessed for duty at the rate of 50 per centum ad valorem under the provisions of Item 546.51, TSUS, and which is claimed properly dutiable at the rate of 40 per centum ad valorem under the provisions, of Item 545.85 TSUS, consists of glassware, not beads, chiefly used as Christmas ornaments, valued not over $1.50 per gross.
IT IS FURTHER STIPULATED AND AGKEED that the instant protest is submitted for decision upon this stipulation, the same-being limited to the merchandise and the issue described hereinabove- and abandoned in all other respects.
Accepting this stipulation as a statement of facts, we hold that the-merchandise, represented by the items marked with the letter “A” and with the initials of the commodity specialist on the invoice covered by the entry in this protest, consists of glassware, not beads, chiefly used as Christmas ornaments, valued not over $7.50 per gross, dutiable-at 40 per centum ad valorem under TSUS item 545.85.
To the extent indicated the protest is sustained. In all other respects, and as to all other merchandise, the protest is overruled.
Judgment will enter accordingly.